            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and                    )
JANE SETTLEMYER                            )
                                           )
            Plaintiffs,                    )
v.                                         )                  ORDER
                                           )
BORG-WARNER MORSE TEC, LLC;                )
BWDAC, INC.; CARLISLE                      )
INDUSTRIAL BRAKE & FRICTION                )
INC.; CATERPILLAR, INC.; CBS               )
CORPORATION; CERTAIN TEED                  )
CORPORATION; CONSOLIDATED                  )
TRUCK PARTS, INC.; CRA                           )
TRAILERS INC.; CUMMINS, INC.;              )
DAIMLER TRUCKS NORTH                       )
AMERICA LLC; DANA                          )
COMPANIES, LLC; EATON                      )
CORPORATION; FEDERAL-MOGUL                 )
ASBESTOS PERSONAL INJURY                         )
TRUST; FORD MOTOR COMPANY;                 )
HEAVY DUTY PARTS, INC.;                    )
GENUINE PARTS COMPANY;                     )
KELSEY-HAYES COMPANY; MACK                 )
TRUCKS, INC.; NAVISTAR, INC.;              )
PACCAR, INC.; PNEUMO ABEX, LLC             )
                                           )
           Defendants.                     )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 140) filed by Kelly B. Jones. The Motion indicates that

Ms. Jones, a member in good standing of the Bar of this Court, is local counsel

for Defendant CRA Trailers, Inc. and that she seeks the admission of David M.



     Case 1:19-cv-00344-MR-WCM Document 141 Filed 01/25/21 Page 1 of 2
Burkoff, who the Motion represents as being a member in good standing of the

Bar of the State of Georgia. It further appears that the requisite admission fee

has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 140) and ADMITS

David M. Burkoff to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: January 25, 2021




    Case 1:19-cv-00344-MR-WCM Document 141 Filed 01/25/21 Page 2 of 2
